Citation Nr: 0414382	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a rash of the back.  

2.  Entitlement to a compensable evaluation for residuals of 
history of versicolor of the chest, shoulders and upper back.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to September 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois. 

In December 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington DC.  VA will notify you 
if further action is required on your part.  



REMAND

The service medical records show that the veteran was treated 
for tinea versicolor of the chest, shoulders and upper back.  
At separation in July 1970, tinea versicolor of the chest was 
noted.  VA outpatient treatment records show that the veteran 
was seen in 1985 for tinea versicolor of the back.  Treatment 
continued for tinea versicolor into the 1990's.  On VA 
examination in July 2001, the veteran reported having a rash 
on the upper back since he was in Vietnam.  Examination 
showed multiple, hyperpigmented, verrucous-like plaques on 
the back.  The diagnosis was, seborrheic keratosis/multiple 
dermatosis pupulosa nigra.  The veteran was examined by VA in 
June 2002.  The examiner stated that the claims file had been 
reviewed.  It was noted that the veteran had a twenty-year 
history of moles on his back which start out as pink, turn 
brown and itch.  Examination showed scattered brown papule 
and plaques on the back.  The examiner found, seborrheic 
keratosis; tinea cruris by history, none today; and no tinea 
versicolor seen today.  It was opined that the present 
seborrheic keratosis did not represent either active tinea 
versicolor or a condition which was either directly caused by 
or related to service-connected tinea versicolor.  It was 
stated that these were two separate diseases and were not 
related.  
In December 2003, the veteran testified before the 
undersigned that he first noticed rashes in 1970 while at 
Fort Hood.  He said that he did not see a doctor while he was 
there.  He reported that he was seen in 1971 at a VA facility 
for an Agent Orange examination.  A review of the file shows 
that a search for VA records prior to 1984 has not been 
conducted.  Thus a remand is necessary to attempt to obtain 
the 1971 examination report to which the veteran referred.  

In addition, the Board also acknowledges that effective 
August 30, 2002, the schedular criteria for evaluating 
disabilities of the skin were amended. See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under the old criteria, a 10 
percent rating is warranted under Code 7806 for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.  

Under the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks o more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The veteran has not been advised of the new criteria.  In 
addition, based on this revised criteria, it now appears that 
a further examination of the veteran is necessary.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should specifically request all 
treatment and examination records for the 
veteran from the Westside VA facility 
from 1971 to date.  Of particular 
interest is the 1971 Agent Orange 
examination report noted above.   The RO 
should assist the appellant in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The veteran should be afforded a 
thorough and complete VA examination to 
determine the severity of his service-
connected skin disability.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  The claims folder must 
be made available to the examiner for 
review before the examination, and the 
examiner must note in the examination 
report that this has been accomplished.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should describe the veteran's 
skin disability to include the following: 
indicate the percent of the entire body 
affected, and the percent of exposed 
areas affected; indicate if systemic 
therapy is required, and if so the total 
duration during the past twelve months.  
The examiner should also note if there is 
exfoliation exudation or itching, 
lesions, disfigurement, ulceration or 
systemic or nervous manifestations.  The 
examiner should enter a diagnosis for all 
noted skin conditions.  All conclusions 
should be supported by complete 
rationale.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  





Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




